Title: To George Washington from Coggeshall Olney, 22 May 1782
From: Olney, Coggeshall
To: Washington, George


                        
                            Sir,
                            War Office May 22. 1782
                        
                        Enclosed I have the honor to transmit your Excellency the proceedings of a General Court Martial held in this
                            City by order of the Secretary at war, who directs me to refer them to your Excellency’s decision. I have the honor to be
                            with profound respect, Your Excellencys most obedient servant
                        
                            Coggeshall Olney Major
                            President the Court.

                        
                    